



COURT OF APPEAL FOR ONTARIO

CITATION: Thistle v. Schumilas, 2020 ONCA 212

DATE: 20200316

DOCKET: C66432

Watt, Hourigan and Trotter JJ.A.

BETWEEN

Jason Michael Thistle

Plaintiff (Respondent)

and

James Schumilas, Jr.
, WCS Financial Services, Cinaber Financial Inc. and Bridgeforce
    Financial Group Inc.

Defendants (
Appellant
)

Marie Sydney, for the appellant

Sean Zeitz, for the respondent

Heard: November 29, 2019

On appeal from the order of Justice Catrina D. Braid of
    the Superior Court of Justice, dated December 21, 2018.

COSTS ENDORSEMENT

[1]

In our reasons dated February 6, 2020, we allowed the appeal and ordered
    that the respondent pay the appellants costs of the appeal in the
    all-inclusive sum of $10,000.

[2]

We further ordered that the appellant is entitled to his costs of the
    motion and cross-motion in the Superior Court. We directed that if the parties
    cannot agree on the quantum of those costs, they may make brief written
    submissions to this court. No costs submissions have been filed.

[3]

To the extent that there are costs of the action below other than the
    costs of the motion and cross-motion, the appellant is
prima facie
entitled to those costs given that the respondents action has been dismissed.
    If the parties cannot agree on those costs, they may make written submissions
    to this court on the issues of entitlement and quantum of those costs.

[4]

The appellants costs submissions on all issues shall be served and
    filed by March 24, 2020 and shall be no more than three pages, plus a bill of
    costs. The respondents costs submissions shall be served and filed by March
    31, 2020, and shall be no more than three pages, plus a bill of costs. Any
    reply submissions, which shall be no more than two pages, shall be served and
    filed by April 6, 2020.

David Watt J.A.

C.W. Hourigan J.A.

G.T. Trotter J.A.


